DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  
Regarding claim 16, the term “cell growth” should be “growth of the cells” to be aligned with the terminology of parent claim 1.
Regarding claim 25, the term “cell growth” should be “growth of the cells” to be aligned with the terminology of parent claim 1.
Regarding claim 25, the term “cell growth rate” should be “growth rate of the cells” to be aligned with the terminology of parent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, 13-18, 22, 25, and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “to track colony formation behavior” and “tracked colony behavior” are both ambiguous. The behavior being tracked is not qualitatively nor quantitatively described in the claim.
	Dependent claims 2-4, 7-10, 13-18, 22, 25, and 37-38 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-10, 13-18, 22, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”).
Regarding claim 1, Zanoni discloses a high-throughput (Fig. 1, “96-well plates”, and argument about preamble and intended use, below) radiobiology assay platform (Fig. 1 “radiotherapy”; pg. 4, “3d viability assays”) comprising:
a hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) having a communication interface (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”) for receiving temporal images of growth of cells at intervals over a time period before and after a therapy (Fig. 1, “spheroids are seeded… and a brightfield image is acquired”; pg. 10, paragraph 1, “cell viability was evaluated 4 and 25 days after the end of the radiation treatment”; Fig. 4, “Brightfield imaging of untreated spheroids… and spheroids treated with increasing doses of 4-HPR-HSA (left to right) was acquired after a 72-h treatment”); wherein the hardware processor is configured to process the temporal images (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) to detect relations between the images to track colony formation behavior from said growth of the cells at the intervals over the time period (Fig. 2) and compute a likelihood of survival of the cells after the therapy to a specific dose (Fig. 4b, “cell viability”);
the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor); delivery of the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”) to said cells based on a therapeutic protocol for the specific dose; application of different doses (pg. 9, under “Drug”, “three drug concentrations”) to different cells or groups of cells based on the therapeutic protocol (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”); and tracked colony formation behavior (Table 1, “grow 3D spheroids starting from a single-cell suspension”).
Regarding the limitation “high-throughput radiobiology assay platform”, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II). Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni is fully capable of a radiobiology assay because a user could apply a radiation dose to the cells disclosed by Zanoni at any point during operation of the apparatus. The apparatus also uses a 96-well plate, which allows for processing 96 separate samples. Therefore, Zanoni meets the limitation of a high throughput radiobiology assay platform.
Regarding the limitation “wherein the therapeutic protocol is computed based on the tracked colony formation behavior”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni would be fully capable of operating in this manner given the information on the colonies taken by microscopes and analyzed through image processing software.
Zanoni does not disclose the limitations:
to detect relations between individual cells in the images to track colony formation behavior
compute a likelihood of survival of the individual cells
wherein the hardware processor identifies and classifies the individual cells and colonies based on their initial multiplicity;
to trigger delivery of the therapy to said cells based on a therapeutic protocol for the specific dose; and,
triggering application of different doses to different cells or groups of said cells based on the therapeutic protocol.
Regarding 1) of claim 1, Georgantzoglou discloses detecting relations between individual cells (abstract, “all cells are tracked”; Figs. 4-6) in the images (Fig. 4) to track colony formation behavior (pg. 2, “Basic Principles” and pg. 6, “Evaluation of Clonogenic Potential”).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of Zanoni with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate.
	Regarding 2) of claim 1, Georgantzoglou discloses a likelihood of survival of the individual cells (abstract, “Survival curves are produced based on cell’s capacity to divide at least four to five times” and pg. 6, “Evaluation of Clonogenic Potential”).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of Zanoni with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate. 
In addition, it seems that although the high-throughput clonogenic survival assay of Georgantzoglou is calculated based on the cell’s capacity to divide N times after irradiation (Georgantzoglou, pg. 6, “Evaluation of Clonogenic Potential”), there are several image-based and computerized colony counters available (Choudhry, abstract, Fig. 4, pgs. 12-14) that could be used to count the number of colonies for a conventional clonogenic survival assay. In the analogous art of colony counting, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Zanoni with computerized colony-counting software of Choudhry because using software from these computerized image-based colony counters would indicate the total number of colonies available in an image of the petri plate, while the software from Georgantzoglou would also allow for information on the location of individual cells in the petri plate. This dual analysis would allow for a conventional measurement of a clonogenic survival assay as defined by evidentiary reference Franken that contains equations for surviving fraction based on the number of colonies formed after treatment (Franken, pg. 2318).
Regarding 3) of claim 1, Georgantzoglou discloses wherein the hardware processor identifies (pg. 6, “identify a division”) and classifies the individual cells based on their initial multiplicity (pg. 6, “the two daughter cells are associated with a specific parent cell while the system records the time and frame”).
In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of Zanoni with the imaging process of Georgantzoglou in order to identify each cell as it divides, and whether it forms a colony in a high-throughput manner. This high-throughput manner would be helpful in an automated system of counting cell colonies and determining if cancer treatment is effective without the time-intensive method of counting colonies manually on a petri plate.
Regarding 4) and 5) of claim 1, Conway discloses a robotic liquid handling system (paragraphs [0028]-[0031], implicitly containing a hardware processor) triggering delivery of a drug (paragraphs [0057]-[0058]) to cells based on a protocol (paragraphs [0027]-[0031]); and, triggering application of doses (paragraphs [0057]-[0058]) to different cells or groups of said cells based on a protocol (paragraphs [0027]-[0031]).
In the analogous art of automated cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the programmable liquid handling system of Conway in order to automate the loading of 96-well plates with the therapeutic drug concentrations of Zanoni for high-throughput results.
Regarding the limitation “as the temporal images are received over the time period”, it would have been obvious to one skilled in the art before the effective filing date to modify the data associated with the volume of the spheroids imaged in the temporal images received over the time period in Zanoni (Zanoni, Figs. 2 and 4), in order to obtain the data associated with the cell viability of the spheroids imaged in the temporal images received over the time period in Zanoni by relating the volume of a spheroid to a result from a CellTiter-Glo®3D Cell Viability assay (as disclosed in Fig. 5a).
Regarding the limitation “a non-transitory memory for storing data structures for the images and tracked colony behavior” it is implicit that a computer has a non-transitory memory. Assuming that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Regarding claim 2, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) for further processing the temporal images of the colony formation to measure sensitivity of said cells to the therapy (Fig. 4a).
Regarding the claim limitation “the non-transitory memory for storing, in the data structures, the measured sensitivity of said cells to the therapy” it would have been inherent to the software computing the cell viability count to be able to save the cell viability count to the computer running the software. It is implicit that a computer has a non-transitory memory. Assuming arguendo that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Regarding claim 7, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) and the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”).
	Zanoni does not disclose wherein the hardware processor is configured for triggering delivery of the therapy as an initial therapy and an additional therapy based on the measured sensitivity of said cells to the therapy.
	It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with an initial and additional therapy (for instance, the addition of more nanocapsules with 4-HPR-HSA) based on the measured sensitivity of said cells to the therapy in order to decrease tumor cell viability. In addition, regarding this claim limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni would be fully capable of operating in this manner given the therapeutic drug concentration.
Regarding claim 8, Zanoni discloses an imaging system for generating the temporal images of the colony (pg. 9 under Morphological analysis of 3D tumor cells, “monitored for several days”) the imaging system comprising a microscope (pg. 9, under Morphological analysis of 3D tumor cells, inverted Olympus microscope).
Regarding the limitation “a programmable microscope capable of generating serial images of said cells in the multi-well plate before and after delivery of the therapy” it would have been obvious to one skilled in the art before the effective filing date to modify to have a programmable microscope take images of the cells in order to reduce user error and automate the process.
Regarding claim 9, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) is configured for processing the data structures; cell density (Fig. 4, “viability”) and therapy delivery (pg. 9, “Chemical and Physical Treatments”); the therapeutic protocol for therapy delivery (pg. 9, “Chemical and Physical Treatments”) and monitoring measured sensitivity (Fig. 4a) of said cells to the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”).
Zanoni does not disclose “a hardware processor is configured for processing the data structures to develop the therapeutic protocol for cell density and therapy delivery”. 
It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with a hardware processor configured for processing the data structures to develop the therapeutic protocol, in order to have an effective therapeutic protocol that would kill tumor cells.
Regarding claim 10, Zanoni discloses the therapeutic protocol (pg. 9, “Chemical and Physical Treatments”) and defining a group of cells as a colony using a classifier (pg. 9, Morphological Analysis of 3D Tumor Cells).
Zanoni does not disclose defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved.
	Georgantzoglou discloses defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved (abstract, “time-lapse imaging” and Figs. 4 and 5).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the classifier of Georgantzoglou in order to track cell splitting and growth over time.
Regarding claim 13, Zanoni discloses a well plate of said cells (Fig. 1).
	Zanoni does not disclose a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells and different concentrations of said cells into wells of the well plate.
Conway discloses a programmable device for loading concentrations of cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”), the programmable device configured to load a well plate of said cells (paragraph [0029]) and different concentrations of said cells (abstract, “different densities” and paragraph [0047]) into wells of the well plate (paragraph [0029]).
	In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Zanoni with the programmable device for loading cells in a well plate of Conway in order to be able to irradiate different concentrations of cells to see how they react to therapy and to find out how much radiation is needed to eliminate tumor cells.
Regarding claim 14, Zanoni discloses that the therapeutic protocol comprises a programmable pattern of radiation dose (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”) for delivery to wells of said cells (Fig. 1); cell survival (Fig. 4, “No. viable cells”) and statistical uncertainty (Fig. 4, error bars).
Zanoni does not disclose that the therapeutic protocol is based on cell survival and statistical uncertainty. Regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of modified Zanoni would be fully capable of operating in this manner given the programmable radiation device, well plate, and data on cell survival (and corresponding statistical uncertainty).
Regarding claim 15, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) is configured to extract cell locations (Fig. 1c and Fig. 1e) in the multi-well plate (Fig. 1) and automatically identify (pg. 9, under “Morphological analysis of 3D tumor cultures”, “binary mask of the spheroid”) colonies of the cells (Fig. 3c).
	Assuming arguendo that Zanoni does not disclose that the image processor is configured to extract cell locations, Georgantzoglou discloses this limitation (Figs. 3-5).
	In the analogous art of high-throughput clonogenic survival assays, it would have been obvious to one skilled in the art before the effective filing date to modify the radiobiology assay platform of Zanoni with the imaging process of Georgantzoglou in order to identify each cell location as the cell divides to form colonies. This would decrease the effort needed for a time-intensive method of counting colonies manually on a petri plate.
Regarding claim 16, Zanoni discloses wherein at least a portion of the cells (pg. 9, “MRC-5 cell line” under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”) comprise a fluorescent in vivo cell reporter (pg. 9, “for live imaging … stained for DNA with Hoechst 33342” under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”).
Regarding the phrase “to measure said cell growth” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). 
Regarding claim 17, Zanoni discloses that the cells are loaded into wells of a multi-well plate (Fig. 1), the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor), and different therapy doses (pg. 9, under “Drug”, “three drug concentrations”) to different wells of the multi-well plate (Fig. 1).
Assuming it is deemed that Zanoni does not disclose claim 17, Conway discloses triggering application of doses of drugs (paragraphs [0057]-[0058]) to the different wells of the multi-well plate (paragraph [0029]).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Zanoni with the liquid handler of Conway in order to transport therapy doses to the well plate so that the tumor cells would be eliminated.
Regarding claim 18, Zanoni discloses that the different therapy doses are based on different therapy rates delivered to each well (pg. 9, under “Drug”, “three drug concentrations”) or different x-ray energies delivered to each well (pg. 9, under “Irradiation treatment”, “4 different radiation schedules” with different levels of x-ray energies).
Regarding claim 22, Zanoni discloses that the therapeutic protocol comprises patterns of drug dose delivery (pg. 9, under “Drug”) and patterns of radiation dose delivery (pg. 9, under “Irradiation treatment”).
Regarding claim 37, Zanoni does not disclose that the programmable device loads the different concentrations of the cells using a seeding protocol.
Conway discloses that the programmable device loads the different concentrations of the cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”) using a seeding protocol (paragraph [0029] “protocols such as feeding, passaging, or harvesting of cells”).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Zanoni with the liquid handler of Conway in order to use a seeding protocol for the cells to be automatically seeded instead of by hand, saving user time and promoting consistency in the cell culture process.
In addition, regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the instructions given in the seeding protocol disclosed above. 
Regarding claim 38, Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”) that applies different doses (pg. 9, under “Irradiation treatment”); and different wells of a multi-well plate (Fig. 1).
Regarding the limitation, “that applies different doses to different wells of a multi-well plate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the well plate and the irradiation device. 
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Don Whitley Scientific (“H35 HEPA Hypoxystation”).
Regarding claim 3, Zanoni discloses hypoxia as a feature of cell culture (pg. 2, paragraph 1) and a therapy (pg. 9, under “Drug”), but does not disclose a sealable chamber that can maintain a low oxygen environment for testing a therapy in a variety of environmental oxygen conditions.
Don Whitley Scientific discloses a sealable chamber (pg. 1 “chamber” and pg. 4 “airlock”) that can maintain a low oxygen environment (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”) for testing a therapy in a variety of environmental oxygen conditions (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”).
In the analogous art of hypoxia-related environments, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the system of Don Whitley Scientific in order to create an oxygen-deprived environment that would impact tumor growth.
Regarding the limitation “for testing a therapy” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Don Whitley Scientific would be fully capable of operating in this manner given the enclosed environment and the ability to put a therapy in the cell culture inside the enclosed environment.
	Regarding claim 4, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) for further processing the temporal images of colony formation to measure sensitivity of said cells to both the therapy (Fig. 4a) and a radiation therapy (Fig. 4b).
Regarding the claim limitation “the non-transitory memory for storing, in the data structures”, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”).
Regarding claim 25, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).
	Although Zanoni discloses a live-cell dye staining process (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”, “live imaging” and “Hoechst 33342”) and cell cycling is discussed (pg. 6, “actively cycling tumor cells”), Zanoni does not explicitly disclose cell cycle position.
	Roukos discloses that the hardware processor (pg. 339, under “Computer used for image analysis”) receives or captures data on the cell cycle position (Fig. 4).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software of Roukos in order to investigate the cell cycle position of a cell; studying the deregulation of cell cycle control would help understanding of numerous diseases, including cancer (Roukos, Introduction).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”). This is an alternate rejection for claim 25.
Regarding claim 25, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).
	Although Zanoni discloses a live-cell dye staining process (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”, “live imaging” and “Hoechst 33342”) and cell cycling is discussed (pg. 6, “actively cycling tumor cells”), Zanoni does not explicitly disclose cell cycle position.
Tang also discloses that the hardware processor (inherent from a computer) receives or captures data on the cell cycle position (pg. 4, under “Analyzing the data”).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software and live-cell staining of Tang in order to investigate the cell cycle position of a cell, which would be helpful in anti-mitotic small-molecule screens (Tang, Introduction).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658), Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), and Choudhry (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”), as evidenced by Franken (“Clonogenic assay of cells in vitro”), as applied to claim 1, further in view of Guan (“Spatial mapping of the biological effectiveness of scanned particle beams: towards biologically optimized particle therapy”). This is an alternate rejection for claim 38.
Regarding claim 38, Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”) that applies different doses (pg. 9, under “Irradiation treatment”); and different wells of a multi-well plate (Fig. 1).
Regarding the limitation, “that applies different doses to different wells of a multi-well plate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the well plate and the irradiation device. Assuming arguendo that Zanoni does not disclose the limitation, Guan discloses the limitation (Figs. 1d-1e and 2c; pg. 3, “This setup was then used to irradiate 96-well plates with biologic samples to a range of entrance doses”).
	In the analogous art of charged particle therapy, it would have been obvious to one skilled in the art before the effective filing date to modify the irradiation device of modified Zanoni with the irradiation set up of Guan in order to irradiate well plates with a range of different radiation doses at once to further expedite high-throughput results of irradiating tumor cells with different radiation levels.

Response to Arguments
Applicant’s arguments filed on March 21, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Regarding the argument about initial multiplicity, Georgantzoglou has the ability to detect relations between individual cells in the images to track colony formation behavior from said growth of the cells at the intervals over the time period, while Choudhry is capable of identifying and classifying colonies. Together, these two technologies would be able to classify both cells and colonies and track individual cells’ division and accompanying daughter cells.
Regarding the likelihood of survival of an individual cell after the therapy, Georgantzoglou also discloses a survival likelihood based on a cell’s number of cell divisions. These cell divisions are described in the instant specification (specification as filed, paragraph [0088] “doubling times”).
Regarding the Conway reference, Conway’s invention is a robotic liquid handling system that can pipette cells into a multi-well plate at different densities of cells. For example, pipetting a cell density of about a single cell per single well of the multi-well plate would be applicable to Zanoni, as the spheroids are capable of growing from an initial single cell. Other information regarding Conway’s specification is not applicable at this time, since the claims do not exclude these cell seeding methods. The claim limitations that Conway is used for claim 1: “to trigger delivery of the therapy to said cells based on a therapeutic protocol for the specific dose” and “triggering application of different doses to different cells or groups of said cells based on the therapeutic protocol” have already been satisfied in the rejection above. Specifically, Conway discloses being able to introduce compounds such as small molecule drugs into the culture solution (Conway, paragraph [0058]). Conway’s device also works by software program communicating to a controller built into the robotic liquid handling system and can use automated procedures (Conway, paragraph [0027]) which would constitute the therapeutic protocol of claim 1.
	Regarding claim 38, despite the intended use of “to apply different doses to different wells of a multi-well plate”, now amended to “that applies different doses to different wells of a multi-well plate” Zanoni clearly discloses different doses (pg. 9 “Irradiation treatment”). It would also be obvious to apply the different doses to different wells of a multi-well plate in order to gather information on the impact of different radiation levels for cancer treatment. In addition, Guan would still include such limitations in the alternative rejection to claim 38 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799